Citation Nr: 0916008	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spondylosis for the period February 18, 2005 through 
January 30, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spondylosis for the period beginning January 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1988 until November 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

During the pendency of the appeal, the RO granted and 
increased rating of 40 percent of service-connected for 
lumbar spondylosis, effective January 31, 2007.  Applicable 
law mandates that when an appellant seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  See A.B. v. 
Brown, 6 Vet. App. 35 (1993).  

In a February 2007 rating decision, the RO separately 
service-connected and evaluated the Veteran for right and 
left leg radiculopathy.  The Veteran did not express 
disagreement or dissatisfaction with this decision.  
Therefore, the only issues that remain on appeal are as 
follows:  1) whether an evaluation in excess of 20 percent is 
warranted for the period from February 18, 2005 (the date of 
the receipt of the claim and the effective date of the 20 
percent evaluation) through January 30, 2007;  and 2) whether 
an evaluation in excess of 40 percent is warranted from 
January 31, 2007 until the present time. 


FINDINGS OF FACT

1.  For the period February 18, 2005, through January 30, 
2007, the Veteran's lumbar spondylosis was not manifested by 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  For the period February 18, 2005, through January 30, 
2007, there is no evidence the Veteran's lumbar spondylosis 
resulted in incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the prior 
year.

3.  For the period beginning January 31, 2007 the Veteran's 
lumbar spondylosis was not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.

4.  For the period beginning January 31, 2007 the Veteran's 
lumbar spondylosis was not manifested by incapacitating 
episodes of a total duration of at least 6 weeks during the 
past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar spondylosis for the period February 18, 2005, 
through January 30, 2007, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5237 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar spondylosis for the period beginning January 31, 
2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran dated in March 2005 that fully addressed 
all notice elements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Additionally, the U.S. Court of Appeals for Veterans Claims 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was not notified of the criteria used to assign 
the disability rating and effective date as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), nor was he 
informed of the need to demonstrate the effect the worsening 
has on employment and daily life nor was he provided with the 
applicable schedular criteria prior to the initial 
adjudication of the claim as required by Vazquez-Flores.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that the Veteran's claims for increased evaluations are 
being denied, and hence no rating or effective date will be 
assigned.  Concerning the notice mandated by Vazquez-Flores, 
the record reflects the Veteran previously applied for an 
increased evaluation and accordingly could be reasonably be 
expected to understand what was needed.  Furthermore, the 
Veteran submitted an August 2005 statement discussing the 
effect of his back condition on his employment and daily life 
and in his April 2006 Substantive Appeal (VA Form 9) the 
Veteran rebutted several points made in the February 2006 
Statement of the Case.  This implies the Veteran read the 
February 2006 Statement of the Case which included the 
criteria for establishing an increased evaluation for the 
back.  Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Based on the foregoing, 
the Board finds that the Veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error. 
See Shinseki v. Sanders, No. 07-1209, 556 U.S. ---, 2009 WL 
1045952 (April 21, 2009)(holding that the Federal Circuit's 
framework requiring VA to prove why the error was harmless 
based upon actual knowledge or proving the benefit could not 
be awarded as a matter of law was complex, rigid and 
mandatory and inconsistent with the statutory mandate of 
38 U.S.C.A. § 7261(b)(2)); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).
Therefore, proceeding with the appeals presently does not 
therefore inure to the Veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records.  The 
Veteran submitted VA medical records and employment records 
in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for lumbar spondylosis.  The RO granted 
service connection for mechanical low back pain in a November 
1990 rating decision.  At that time a noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A December 1999 rating decision 
granted an increased 10 percent evaluation.  Subsequently, on 
February 18, 2005, the Veteran filed a claim for an increased 
evaluation, contending that the 10 percent rating evaluation 
did not accurately reflect the severity of his disability.  
The June 2005 rating decision granted a 20 percent evaluation 
effective February 18, 2005.  

As was note earlier herein, during the pendency of this 
appeal, the RO granted an increased 40 percent evaluation 
effective January 31, 2007.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claims for 
increased evaluations for the right and left leg 
radiculopathy, the Board notes that the Veteran is appealing 
the initial assignment of a disability rating, and as such, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

While the Veteran was initially evaluated under Diagnostic 
Code 5295, the Board notes that prior to the Veteran's 
February 2005 application for an increased evaluation, the 
regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  As the 
Veteran applied for an increased evaluation after the 
implementation of the revised regulations, only the most 
recent regulations will be examined.  See 38 C.F.R. § 3.114

Under the revised regulations, the Veteran's lumbar 
spondylosis is evaluated under Diagnostic Code 5237 for 
lumbosacral strain.  The Schedule for Rating Criteria 
indicates that disabilities of the spine under Diagnostic 
Codes 5235 to 5243 will be evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine. This General 
Rating Formula assigns evaluations with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
the injury or disease.  Under this formula, a 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. Note (5) 
explains that unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervetebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Veteran underwent a VA examination in April 2005 to 
assess the severity of his low back disability.  The examiner 
considered the Veteran's complaints and examined the Veteran.  
Significantly, the Veteran described a constant dull ache of 
5/10 intensity and weakness in both legs.  He also related 
there was fatigability, limitation of repetition and lack of 
endurance.  He described occasional flare-ups.  Precipitating 
factors included activity and lifting.  Symptoms improved 
with medication and rest.  The Veteran denied bowel or 
bladder complaints or erectile dysfunction.  He could 
ambulate 1.25 miles.  He denied incapacitating episodes over 
the past year.  He treated with medication and denied past 
physical therapy or surgery.  

Clinical examination reflected the Veteran had a normal gait.  
There was no paraspinal tenderness.  The Veteran demonstrated 
flexion to 40 degrees, extension to 10 degrees, 30 degrees of 
left and right lateral flexion, and 30 degrees of left and 
right rotation.  No muscle spasm was noted.  The examiner 
noted there was minimal pain and fatigue with movement.  
There was full motor strength of the bilateral lower 
extremities.  There was 5/5 strength of the muscle groups.  
There was normal sensation and reflexes were 1+ throughout.  
Straight leg raise was negative.  An x-ray of the spine 
revealed a bullet fragment at the L5-S1 region and minimal 
L5-S1 degenerative disc disease.  The examiner concluded the 
Veteran had a current complaint of low back pain and a bullet 
fragment in the low back.  There was minimal pain with 
movement and some decreased range-of-motion.  

Other VA records in 2005 reflected treatment for low back 
pain and intermittent complaints of radiculopathy; however, 
these records failed to provide clinical findings on the 
extent of the Veteran's range of motion of the back which 
could be applied to VA's Schedule for Rating Disabilities.  
Significantly, throughout these records the Veteran 
consistently denied bowel or bladder impairment and denied 
any edema, clubbing or cyanosis of the extremities.  Also of 
note, a March 2005 VA outpatient treatment record noted a 
positive straight leg test bilaterally.  The physician also 
noted pain on range of motion of the lumbar spine, however 
there was no pinpoint tenderness or bulge, redness or 
increased warmth in the paraspinal areas.  Deep tendon 
reflexes were 1+ at the knees and normal in the bilateral 
ankles.  An April 2005 record indicated the Veteran denied 
radiation of the pain and reflected normal deep tendon 
reflexes.  A May 2005 magnetic resonance imaging test (MRI) 
found transitional lumbosacral vertebra, small broad-based 
protrusions at L4-5 and L5-S1 and no significant spinal or 
foraminal stenosis.  Examination in May 2005 reflected no 
pinpoint tenderness and revealed the straight leg test was 
negative bilaterally.  Deep tendon reflexes were normal 
bilaterally.  An October 2005 VA outpatient treatment record 
noted questionable positive straight leg raise on the left 
more than the right.  A December 2005 VA outpatient treatment 
record noted the Veteran had pain in the low back, right 
buttock and intermittent neuropathic right leg pain.  Another 
December 2005 record noted tenderness at L1-2 and noted the 
straight leg raise was positive bilaterally.  

A March 2006 VA outpatient treatment record noted complaints 
of persistent back pain without great relief from medication.  
The Veteran denied numbness, weakness or tingling.  He denied 
incontinence of stool or urine.  Clinical examination noted 
no pain in the joints and full range of motion of all joints 
of the musculoskeletal system.  There was no edema, cyanosis 
or clubbing and pedal pulses were normal.  Similarly, a 
November 2006 VA outpatient treatment record reported the 
Veteran had no pain in the joints and had full range of 
motion of the musculoskeletal system. 

The Veteran was afforded another VA examination in January 
2007.  The examiner considered the Veteran's complaints and 
examined the Veteran.  The Veteran reported pain of the low 
back with weakness in the bilateral extremities, right 
greater than left.  He indicated the legs gave out and 
described numbness of the feet.  Pain was described as 
constant, sharp and dull and was rated as an 8 out of 10.  He 
described fatigability, limitation of repetition and lack of 
endurance.  Activity precipitated pain and nothing alleviated 
it.  The Veteran denied bowel or bladder involvement and 
erectile dysfunction.  He ambulated less than one block and 
used a cane for ambulation.  He denied incapacitating 
episodes over the past year.  He treated with medication and 
physical therapy but denied surgery.  

Clinical examination reflected the Veteran had a significant 
limp on the right.  He ambulated with a cane.  There was 
paraspinal tenderness.  Range of motion showed no flexion, 
less than 5 degrees of extension, 10 degrees of right and 
left lateral rotation and 10 degrees of right and left 
lateral flexion.  There was diffuse spasm, pain with movement 
and fatigue with movement.  There was no change in the range 
of motion following repetitive bending exercises.  Motor 
examination showed 4/5 muscle strength in the right lower 
extremity and 4+/5 muscle strength of the left lower 
extremity.  There was nondermatomal sensory loss and 
weakness.  Reflexes were 1+ throughout in the bilateral 
patella and Achilles tendons.  There was positive straight 
leg raise bilaterally at 40 degrees.  The diagnoses were 
lumbar radiculopathy and lumbar spondylosis.  

Additionally, the Veteran submitted a VA pharmacy form noting 
the Veteran had degenerative disc disease.  The physician 
indicated the Veteran was advised to not lift more than 15 
pounds and was advised to not bend or stoop for prolonged 
periods.  The Veteran also submitted substantial employment 
records noting time off from work due to illness.  The 
Veteran related in several statements to the RO that his 
condition has gotten worse since service and he faced the 
threat of losing work and requiring time off from work.  He 
indicated that employers labeled him as not dependable or as 
a liability and, therefore, he had trouble getting hired and 
promoted.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 40 
percent evaluation is not warranted prior to January 31, 
2007.  While the Veteran clearly had significant pain and 
frequently treated for the lumbar spondylosis, there was 
simply no evidence documenting that the Veteran had 
limitation of flexion to 30 degrees or less at any point 
prior to January 31, 2007.  Nor is there any evidence the 
Veteran has favorable ankylosis of the entire thoracolumbar 
spine.  Rather the April 2005 VA examination noted flexion of 
40 degrees and subsequent VA outpatient treatment records 
dated in March and November 2006 noted the Veteran had a full 
range of motion.  

The Board acknowledges that the Veteran has repeatedly 
complained of pain associated with his lumbar spondylosis 
from February 18, 2005 through January 30, 2007.  The record 
also reveals that the Veteran has at various times taken 
medication to treat pain. However, although the Veteran 
reported a lack of endurance on the April 2005 VA 
examination, the clinical evidence did not support this 
finding.  Significantly the examiner was specifically asked 
to consider the effects of pain, fatigue, weakness, lack of 
endurance following repetitive use.  After examining the 
Veteran and considering his complaints, the examiner only 
noted some minimal pain and minimal fatigue with movement.  
Therefore, the current 20 percent evaluation assigned 
contemplates the effect of the Veteran's complaints of pain, 
fatigue, limitation of movement and lack of endurance, and an 
increased evaluation based solely on pain is not warranted. 
38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

An increased evaluation for the period February 18, 2005 
through January 30, 2007, was also not warranted under 
Diagnostic Code 5293.  In this regard, there was no evidence 
that the Veteran's lumbar spondylosis ever resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment prescribed by a physician.  In fact, 
during the April 2005 VA examinations the Veteran denied any 
incapacitating episodes during the prior year.  As such the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present case. 

An increased evaluation is also not warranted for the period 
beginning January 31, 2007.  There is simply no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine 
during this period to warrant a higher 50 percent evaluation.  
As noted above unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  While the January 31, 2007 VA 
examination clearly noted there was 0 degrees of flexion, it 
did not demonstrate the spine was fixed in that position.  
Rather, examination reflected the Veteran continue to retain 
some extension, lateral flexion and rotation, albeit limited 
and painful.  In other words, while the Veteran had severely 
limited motion of the spine, it was not fixed in flexion or 
extension.  Furthermore, there was no evidence the Veteran 
ever complained of limited line of vision, restricted opening 
of the mouth, difficulty breathing, gastrointestinal 
symptoms, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation or symptoms indicative of nerve 
root stretching.  

The Board also considered whether evaluating the Veteran's 
condition under Diagnostic Code 5293 for intervertebral disc 
syndrome would result in a higher evaluation.  However, there 
is no evidence that the Veteran's lumbar spondylosis ever 
resulted in incapacitating episodes requiring bed rest 
prescribed by a physician and treatment prescribed by a 
physician.  In fact, during the April 2005 VA examinations 
the Veteran denied any incapacitating episodes during the 
prior year.  As such the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is 
inapplicable to the present case. 

The evidence reflects the Veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the Veteran has treated with medication and physical 
therapy. However, the January 2007 VA examination considered 
the result of painful motion and specifically indicated that 
while there was pain and fatigue with movement, there was no 
change in the range of motion following repetitive bending 
exercises.  Therefore, the current 40 percent evaluation 
assigned contemplates the effects of the Veteran's complaints 
of pain, fatigue, swelling and weakness, and an increased 
evaluation based solely on pain is not warranted. 38 C.F.R. § 
4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 
Vet. App. 202 (1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However,  
In the present case, the Veteran's claim has been considered 
in a manner consistent with Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  As such, the evidence did 
not support any additional staged periods as the Veteran's 
symptoms remained constant throughout each staged rating 
period.  Therefore, the preponderance of the evidence is 
against the Veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999). The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra- 
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported his lumbar 
spondylosis interfered with his employment and submitted 
employment records in support of this contention.  However, 
examining the Veteran's symptoms and the symptoms of the 
rating criteria reflects that the criteria for the spine 
appears adequate to rate the Veteran's complaints and 
symptoms.  The rating criteria reasonably describes the 
Veteran's disability level and symptomatology throughout the 
rating period on appeal.  In fact, the Veteran has not 
alleged and the record does not reflect that he has any 
symptoms which are not contemplated by rating schedule.  
Rather, the complaints of pain, fatigability, limited motion 
and weakness of the extremities are all contemplated by 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his lumbar 
spondylosis.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability. 
While the Board acknowledges, the Veteran's statements that 
he frequently missed work because of this condition, the 
employment records indicated that the Veteran requested leave 
for recovery after being shot in the stomach and the chest.  
While the Board does not doubt that the Veteran's lumbar 
spondylosis may have also required leave from work, there is 
nothing in the record which suggests that the lumbar 
spondylosis in and of itself markedly impacted his ability to 
obtain and/or maintain employment.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 20 percent for the period February 
18, 2005, to January 30, 2007, is denied.

An evaluation in excess of 40 percent for the period 
beginning January 31, 2007, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


